52 F.3d 337
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Sheila CRAIGHEAD, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,1 Defendant-Appellee.
No. 94-7163.(D.C. No. CV-93-481-S)
United States Court of Appeals, Tenth Circuit.
April 18, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.

ORDER AND JUDGMENT2

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Sheila Craighead appeals the district court's affirmance of the Social Security Administration's denial of benefits.  We exercise jurisdiction pursuant to 42 U.S.C. 405(g) and 28 U.S.C. 1291 and affirm.


3
Sheila Craighead applied for social security benefits claiming neck and back injuries prohibited her from working.  Her application was denied by the Secretary of Health and Human Services (the "Secretary").  Ms. Craighead requested a hearing by an administrative law judge, who upheld the denial.  Ms. Craighead appealed to the Appeals Council of the Social Security Administration, who denied her request for review.  Ms. Craighead then commenced an action in the district court pursuant to 405(g) of the Social Security Act, to contest the denial of social security benefits.


4
The district court adopted the magistrate judge's findings, over objection, and affirmed the decision of the Secretary, holding Ms. Craighead's objections to the Secretary's findings were without merit.  Ms. Craighead appeals, reasserting the arguments she made before the district court.  Essentially, she contends the findings of the Secretary are not supported by substantial evidence.


5
In reviewing a Secretary's decision to deny social security benefits, we are limited to determining whether substantial evidence supports the Secretary's decision.  See Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir.1994).  We may not reweigh the evidence or substitute our discretion for that of the agency.  See Brown v. Bowen, 801 F.2d 361, 362 (10th Cir.1986).  The administrative law judge found Ms. Craighead's testimony was not credible and went on to find substantial evidence supported the Secretary's determination.  After carefully reviewing the record, the district court found substantial evidence to support the Secretary's decision to deny benefits.  We find no error and AFFIRM for substantially the same reasons given by the magistrate judge in its Findings and Recommendations, a copy of which is attached.



1
 Effective March 31, 1995, the functions of the Secretary of Health and Human Services in social security cases were transferred to the Commissioner of Social Security.  P.L. No. 103-296.  Pursuant to Fed.  R.App. P. 43(c), Shirley S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant in this action.  Although we have substituted the Commissioner for the Secretary in the caption, in the text we continue to refer to the Secretary because she was the appropriate party at the time of the underlying decision


2
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470